Opinion
Per Curiam,
This appeal cannot be decided on the present state of the record. We have before us no pleadings, no transcript of testimony and no exhibits. Factual assertions made by the appellant in his brief find no basis in the record before us.
Thus, we must remand this record so that it can be made intelligible for this court’s disposition on the merits. See D. B. Van Campen Corp. v. Building and Construction Trades Council, 197 Pa. Superior Ct. 379, 179 A. 2d 231 (1962).
Record remanded for completion. Costs of this appeal shall be paid by appellant.